Exhibit 10.30

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

PILOT TRAVEL CENTERS LLC

BIODIESEL PURCHASE AGREEMENT

“AGREEMENT”

 

Buyer:  

      Pilot Travel Centers LLC

      5508 Lonas Road

      Knoxville, TN 37909

  Buyer Contact:    *** Seller:  

REG Marketing & Logistics Group, LLC

416 South Bell Avenue

Ames, IA 50010

  Seller Contact:    Gary Haer Date:        Product:  

Biodiesel *** or *** (***) (“Product” or “Biodiesel”)

***at the election of Seller

  

Quantity:   Over the term of the Agreement, approximately *** gallons (the
“Contract Quantity”) +/- the Purchasing Variance (as defined below). Price:  
Previous day, nearby month, *** price *** $*** per gallon FOB Buyer’s ***
locations for B100 plus ***as further ***.   Previous day, nearby month,
***price *** $*** per gallon FOB Buyer’s *** locations for B99.9 plus ***as
further ***.   * *** for 2013 at ***. Terms:  

Net *** days receipt of invoice via ACH and per the “Biodiesel Purchase Terms”

(“Terms”) of this Agreement.

Term of Agreement:   January 1, 2013 through December 31, 2013. F.O.B.   FOB ***
as required by *** and as further delineated in the Terms.

Mode of

Transportation:

  Tanker truck Invoice To:  

Pilot Travel Centers LLC

5508 Lonas Road

Knoxville, TN 37909

Attn: Fuel Payables

     



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SEE THE ATTACHMENT FOR

ADDITIONAL “TERMS” WHICH ARE REFERRED TO AND

INCORPORATED HEREIN BY REFERENCE

 

Seller: REG Marketing & Logistics Group, LLC     Buyer: PILOT TRAVEL CENTERS LLC
By:  

/s/ Gary Haer

    By:  

***

Name:  

Gary Haer

    Name:  

***

Date:   January 31, 2013     Date:   January 17, 2013



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

BIODIESEL PURCHASE TERMS

These terms and conditions (“Terms”) apply to any agreement to which they are
attached, or in which they are incorporated by reference. The agreement which
incorporates the Terms and these Terms are collectively referred to as the
“Agreement”, and the terms “Biodiesel” and/or “Product” refer to those monalkyl
esters of long chain fatty acids purchased by Pilot Travel Centers LLC (“Buyer”)
under the Agreement from REG Marketing & Logistics Group, LLC (“Seller”).

1. Taxes: In addition to the per gallon purchase price stated below, Buyer will
be liable for, and will pay and/or reimburse Seller for the payment of, any and
all taxes, fees, duties, assessments and other charges (“Tax”), whether now
existing or hereafter arising, which are imposed, levied or assessed by any
federal, state, tribal or local governmental or regulatory authority with
respect to the products sold and delivered to Buyer, the taxable incident of
which arises out of or relates to the sale, delivery, receipt, transfer of
title, inspection, removal from storage, measurement, receipt of payment, or
other activity, regardless of when imposed, of the products to Buyer, or Buyer’s
payment therefor. In the event that Seller is required to pay any such Tax
directly to the appropriate authority, Buyer will promptly upon demand reimburse
Seller for such payments. Buyer will furnish Seller with any exemption or resale
certificate or direct payment permit to which Buyer may be entitled and will
promptly notify Seller of any change in the validity or scope of the same. Buyer
shall not be responsible for any taxes based on income, corporate franchise tax,
or license fee of Seller. Buyer shall be responsible for any tax arising from
the sale, transfer, or delivery of the Biodiesel to Buyer under this Agreement.

2. Quantity: Buyer shall purchase and receive from Seller and Seller shall sell
and deliver to Buyer an amount equal to the Contract Quantity, as specified on
the cover page of this Agreement. A purchasing variance of ***plus or minus
shall apply to the Monthly Volumes (as defined below) as set forth below
(“Purchasing Variance”).

Buyer will designate quantities required at each Designated Location (as defined
below) on a monthly basis (the “Monthly Volumes”). The initial schedule of
Monthly Volumes is attached as Appendix A. Buyer shall purchase and receive from
Seller and Seller shall sell and deliver to Buyer on a ratable basis each month
an amount equal to the Monthly Volumes specified for each Designated Location
for that month as further specified on Appendix A. A purchasing variance of ***
plus or minus shall apply to each of the Monthly Volumes. Buyer may modify
Monthly Volumes required at each Designated Location with *** days prior notice
to Seller for good reason, provided that during the Term of this Agreement, the
Buyer purchases and receives a total amount each month equal to the Monthly
Volumes, plus or minus the Purchasing Variance and provided further that any
change in the Monthly Volumes greater than *** is mutually agreed. Good reason
shall include, but not be limited to, a sale of a Designated Location. Buyer’s
desire to source biodiesel from another party shall not be considered a good
reason.

Notwithstanding any other provision of this Agreement, at any time after this
Agreement is executed or during the Term of this Agreement and any extensions
thereof, in the event Buyer closes a Designated Location(s), ceases operation of
a Designated Location(s) or transfers its ownership interest, whether fee or
leasehold to a third party, Buyer shall be entitled to transfer the volume
associated with said Designated Location(s) to another of Buyer’s locations,
provided that such locations are within ***of Seller’s facilities.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

If Buyer, fails to purchase from Seller, a total amount each month equal to the
aggregate of the Monthly Volumes specified for each Designated Location for that
month as specified on Appendix A, minus the aggregate Purchasing Variance ***
minus any volumes associated with new stores as noted in Appendix A, minus any
closed Designated Locations for any reason other than Force Majeure, as defined
below, then Buyer shall have breached this Agreement. Buyer shall have 60 days
to mitigate breach caused by a shortfall month by increasing the blend
percentage at existing Designated Locations or adding additional Designated
Locations within *** of seller’s facilities.

After said 60 day period, in addition to such other rights and remedies as may
be available to Seller, Buyer shall, within *** days after ***of ***from ***the
*** to *** by *** an *** to ***, on a ***, of ***that *** has *** In addition,
the applicable Contract Quantity and applicable Monthly Volume shall be reduced
by the *** of *** that ***to *** but *** for ***to the ***.

To the extent Seller secures ***to ***, the *** will be *** by *** to *** for
the ***the *** to *** for the *** that *** to ***the ***of *** that ***to ***to
***. To the *** for the *** the *** shall *** the *** and *** for *** shall be
***.

Upon mutual agreement between Buyer and Seller, the Contract Quantity specified
on the cover page of this Agreement can be further increased or decreased.

3. Delivery Terms: All sales shall be F.O.B. Buyer’s locations. It is expressly
understood that all sales are on a *** basis unless the parties mutually agree
otherwise. The “F.O.B. Point” stated in these Terms shall, at a minimum, include
the following locations (each, a “Designated Location”):

***

Buyer and Seller may mutually agree to modify, to add to and/or to delete
Designated Locations throughout the term of this Agreement. Buyer’s discretion
to modify, to add to and/or to delete Designated Locations is limited to Buyer’s
locations within the states of ***, and *** and within *** of Seller’s facility
located at ***, or *** (“Seller’s Facility”), provided that during the Term of
this Agreement, the Buyer purchases and receives a total amount equal to the
Contract Quantity, plus or minus ***.

Seller, its agents or subcontractors must be properly licensed, trained,
understand and follow Buyer’s policies and procedures regarding fuel delivery,
and are familiar with the physical layout, drop sites, underground storage
tanks, and ingress and egress routes of the Designated Location(s) before
delivery. Seller, its agents or subcontractors agree to work with Buyer in
keeping the unloading area clean. Seller, its agents or subcontractors further
agree that in the event of a spill that occurs solely as a result of their
negligence, they assume any and all cleanup liability related thereto. Buyer
may, with good reason and with thirty (30) days notice to Seller, request that
Seller replace any agent or subcontractor acting on Seller’s behalf. Good reason
shall include safety, environmental and other legitimate operational concerns.

Upon first delivery of Biodiesel under this Agreement at each Designated
Location, and unless waived by Buyer, Biodiesel inventory levels at each
Designated Location will be managed on a ***, with Biodiesel inventory levels at
each Designated Location maintained at a minimum of *** and a maximum of *** of
that Designated Location’s Tank capacity, provided that maintaining the minimum
inventory levels at each Designated Location does not require Seller to ship
more than the applicable Monthly Volumes, plus or minus ***.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

If Seller, its agents or subcontractors fail to deliver or make available (up to
the maximum quantity allowed to Buyer under this contract) the volume required
by Buyer, by Designated Location, such that any or all of Buyer’s Designated
Locations run out of Biodiesel for any reason other than force majeure (provided
that Seller shall not by such provision be required to ship more than the
applicable Monthly Volume for a Designated Location, plus or minus the
Purchasing Variance), then Seller shall have breached this Agreement. In
addition to such other rights and remedies as may be available to Buyer, Seller
shall, within ten (10) days after delivery of reasonable documentation from
Buyer *** the *** to *** by *** an *** to (i) ***, on a ***, of ***or ***to ***
the *** has *** to ***, if any, of ***, or *** by ***. In addition, the
applicable Contract Quantity and the applicable Monthly Volume shall be reduced
by the quantity of *** or *** by the Buyer.

To the extent Buyer *** to ***, the ***will be *** by *** the ***of the ***and
the *** the *** of ***. To the extent *** to *** will be *** the *** the ***, at
the ***, of the *** and the ***of the ***, if any *** the ***. To the extent ***
a *** for *** or *** (in the event of ***, if any), *** shall *** the*** and ***
for *** shall be ***.

The *** will be calculated as the difference between the ***, to which the ***
would have been entitled if not for the ***, and the *** received by the ***;
provided that, it shall be the *** to evidence, with documentation provided by
the ***, the extent of such difference and that such difference arose solely as
a ***.

4. Risk of Loss / Title Transfer: Title and risk of loss shall pass to Buyer at
the *** transfers into the receiving Tank(s). Buyer will only be responsible for
gallons actually delivered by Seller’s truck. Seller agrees that Buyer may (in
order of preference) (a) use electronic monitoring systems to track fuel
inventory levels and/or (b) cause Seller’s delivery trucks to be weighed on
calibrated scales at Buyer’s Designated Locations before and after the Product
has been delivered at Buyer’s Designated Locations. Quantities of Product
delivered will be deemed to be the amount listed on the Bill of Lading generated
by Seller’s Facility or any other Biodiesel facility or terminal; provided
however, that in the event that either (a) the gallons shown on the electronic
monitoring system installed by Buyer or (b) the gallons calculated from the
before/after weight of the truck, is not within *** gallons of the gallons
printed on Seller’s Bill of Lading, only those gallons calculated to have been
delivered by (a) the electronic monitoring system or (b) the before/after weigh
in of the delivery truck shall be deemed to have been delivered to and purchased
by Buyer and Seller shall be deemed to have failed to sell and deliver any
differences. Any scales and/or electronic monitoring systems used by Buyer will
be, in all cases, certified by the relevant government agency, and such
certification shall be current at the time of measurement. Seller has the right
to inspect and verify the accuracy of the electronic monitoring systems or weigh
scales.

Should Buyer desire to utilize its own transportation assets to take delivery
***, Buyer and Seller agree to use good faith efforts to accommodate Buyer.
Should Buyer take delivery ***:

a) Buyer and Seller agree to renegotiate the pricing to reflect Seller’s changed
cost of selling on an *** versus a ***.

b) The title and risk of loss shall pass to Buyer as Biodiesel enters the
receiving equipment of Buyer’s truck.

c) Buyer is responsible to present suitable trucks for loading and shall comply
with all safety and operating procedures applicable to and at Seller’s Facility,
and the Quality and Quantity of the goods will be considered final at loading,



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

d) Buyer may *** with *** provided by Buyer at Seller’s facilities. Seller shall
retain title to any vapors or condensate recovered during delivery,

e) Buyer and Seller will need to agree in advance on a schedule for pickup, or
other suitable arrangement.

5. *** Changes:

Notwithstanding anything else to the contrary contained herein, in the event
that any *** or *** *** or *** any *** or *** that *** or *** any to the Buyer
for the Designated Location(s), Buyer at its sole discretion, may in whole or in
part, unilaterally terminate this Agreement for the affected Designated
Location(s) (each a “Terminated Location”). Prior to unilaterally terminating
this Agreement for the affected Designated Location(s) pursuant to the terms of
this paragraph, Buyer and Seller shall meet and discuss alternatives to
termination. In the event that Buyer and Seller are not able to agree upon an
alternative to termination, all of the parties rights, duties and obligations
under this Agreement related to such Terminated Location(s) shall terminate and
be of no further force and effect. Buyer may only exercise this right within
thirty (30) days of the effective date of the elimination and/or reduction in
the credit.

Should any *** or *** in a manner that *** or *** (in each party’s sole
judgment), Buyer and Seller agree to a good faith effort to renegotiate the
terms and conditions of this Agreement to account for such change. Should that
renegotiation be unsuccessful, then the *** party may, at its sole discretion,
unilaterally terminate this Agreement for the affected Designated Location(s).
In the event a *** party makes such an election, all of the parties rights,
duties and obligations under this Agreement related to such Terminated
Location(s) shall terminate and be of no further force and effect ten (10) days
after such party provides written notice to the other party that it does not
believe in good faith that efforts to renegotiate the Agreement will be
successful.

In the event that any ***, or *** a *** only ***, or specifically related to the
*** of *** for the ***, Buyer and Seller agree to a good faith effort to
renegotiate the terms and conditions of this Agreement to account for such
change. Should that renegotiation be unsuccessful, then Buyer at its sole
discretion, may in whole or in part, unilaterally terminate this Agreement for
the affected Designated Location(s) on sixty (60) days prior written notice. In
the event Buyer makes such an election, all of the parties’ rights, duties and
obligations under this Agreement related to such Terminated Location(s) shall
terminate and be of no further force and effect at the later of the effective
date of such taxes or the end of said sixty (60) day notice period.

In the event that any *** or *** or *** or *** that *** or *** the *** of ***,
and such *** results in *** having to *** already *** with *** for the ***, ***
may reduce the Contract Quantity by an amount equal to the *** at the *** the
*** by the *** or Buyer and Seller agree to a good faith effort to renegotiate
the terms and conditions of this Agreement to account for such change. Should
that renegotiation be unsuccessful, then Buyer at its sole discretion, may in
whole or in part, unilaterally terminate this Agreement for the affected
Designated Location(s) on sixty (60) days prior written notice. In the event
Buyer makes such an election, all of the parties rights, duties and obligations
under this Agreement related to such Terminated Location(s) shall terminate and
be of no further force and effect at the later of the effective date of the ***
or the end of said sixty (60) day notice period. If such *** the *** of *** that
can be *** into ***, *** may reduce the Contract Quantity to *** with the ***.
Such reduction(s) in the Contract Quantity will take effect at the later of the
effective date of the ***days from Seller’s receipt of Buyer’s written notice.

In the event that any *** or *** or *** any *** or *** that *** the ***, the ***
or *** of ***, or



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

the *** uses for *** into *** for the Designated Location(s), Buyer and Seller
agree to a good faith effort to renegotiate the terms and conditions of this
Agreement to account for such change. Should that renegotiation be unsuccessful,
then Buyer at its sole discretion, may in whole or in part, unilaterally
terminate this Agreement for the affected Designated Location(s) on sixty
(60) days prior written notice. In the event Buyer makes such an election all of
the parties rights, duties and obligations under this Agreement related to such
Terminated Location(s) shall terminate and be of no further force and effect at
the later of the effective date of the *** or the end of said sixty (60) day
notice period.

In the event that *** may become limited, at *** sole discretion, in its ***
because the *** that *** may purchase has already been *** with ***, Buyer and
Seller agree to a good faith effort to renegotiate the terms and conditions of
this Agreement to account for such change. Otherwise, Buyer may reduce the
Contract Quantity by an amount equal to the *** at the *** by the *** the ***
into the *** that *** is *** in ***

6. Measurement: Quantities delivered to Buyer’s Designated Facilities shall be
determined in accordance with Section 4 of this Agreement and the requirements
of this Section 6. All volumes for delivery shall be temperature-adjusted to
60°F using built-in temperature compensators or ASTM tables. Either party may
require that Biodiesel quantity be determined by a jointly selected, licensed
petroleum inspector, whose findings shall be conclusive. Customary inspection
costs shall be shared equally, but additional services shall be paid for by the
party requesting them. The term “gallon” means a U.S. gallon of 231 cubic
inches. All measurements and/or tests shall be made in accordance with the
latest standards or guidelines published by ASTM. Objections to measurements,
including claims for shortage, for quantities delivered from Seller’s facility
must be made to Seller within Sixty (60) calendar days from the date of
delivery.

7. Price: Daily prices will be *** determined from the Product Bill of Lading as
Product is loaded from the Seller’s Facility or any other Biodiesel facility or
terminal.

The daily price will be:

Previous day, nearby month, ***price *** *** per gallon FOB *** locations for
*** per gallon as further specified in Section 7. *

Previous day, nearby month, *** price *** *** per gallon FOB *** locations for
*** per gallon as further specified in Section 7. *

* ***.

The *** shall be the exact *** that Seller delivered to Buyer with the ***
unless agreed to otherwise by Seller in writing in advance with the only
difference being that the Seller is *** and the Buyer is *** as the ***. For the
purpose of clarity, the *** means the very *** to the *** pursuant to this
Agreement, not ***. The only difference between the *** by *** with the *** and
the *** delivered to *** by *** as payment for the *** shall be



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

that the Seller is *** and the *** is *** after they have been *** to ***in
accordance with the *** (as defined below). The *** shall also be the same. If
Seller ***, Buyer shall *** and if Seller ***, Buyer shall *** as set forth
above.

The last reported *** will be used for weekends, holidays, or other such times
that *** does not publish a value.

Due to the uncertain status of the liquidity of the ***over the term of this
Agreement, both parties acknowledge that an *** may be needed. If either party
determines in good faith that the *** no longer provides adequate liquidity, it
shall so notify the other party and Buyer and Seller agree to convert the price
in this Agreement contract effective upon a mutually determined date from the
*** to a Previous day ***. Upon the effective date of this agreed upon change,
the *** shall change from the noted differential to *** of the *** to the noted
differential to *** of the *** plus or minus the average difference between the
*** during 2012 over the time remaining in the contract.

Should *** no longer publish the *** or should the market for fuel traded on
this index become illiquid, the parties shall agree to a new index and ***.

8. Payment Terms:

(a) Buyer agrees to pay Seller by bank ACH wire transfer based on weekly
invoices with said wire transfer to be made to Seller within *** days after
receipt of invoice. Buyer shall pay for Net gallons delivered as determined in
accordance with Sections 4 and 6 hereof. Buyer shall pay Seller for delivered
product(s) in U.S. dollars without any adjustments, discounts, or setoffs, on or
before the due date. All past due payments hereunder shall bear interest from
the date due until the date paid at the rate of *** per month or at the maximum
rate authorized by law, whichever is less. Accounts that are past due will be
ineligible for applicable allowance, deductions, or discounts, if any. In
addition to all other rights and remedies, Seller shall have the right to
suspend, cancel or terminate this Agreement if Buyer does not pay all amounts
due to Seller in accordance with the terms of this Agreement.

(b) In addition to all other rights and remedies, in the event of either party’s
default respecting any provision of this Agreement, the non-defaulting party may
offset any damages arising therefrom, including, without limitation, withholding
payment, delivery or acceptance of product, material or services, relating to
any and all agreements or transactions with the defaulting party.

(c) The *** shall be due, payable and shall be *** to Seller as follows: all ***
owed for a calendar week shall be due and payable to Seller on the third
business day following the end of such week and shall be available to Seller in
*** within 5 days thereof in accordance with the ***.

9. Compliance With Laws: Each of Seller and Buyer will make commercially
reasonable efforts to ensure that it and its employees, contractors, carriers,
and agents shall comply with all laws, regulations, and standards applicable to
the manufacture, storage, sale, transportation, and disposition of Biodiesel.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

10. Safety and Health: Seller is required to furnish Buyer with a complete
Material Safety Data Sheet and other information about the safety and health
aspects of Biodiesel prior to the first delivery and shall provide current and
updated Material Safety Data Sheets to Buyer during the term of this Agreement.

11. Warranty of Title: Seller warrants that it has good title to the Biodiesel
sold and delivered hereunder, free of all liens, charges, encumbrances, pledges
or security interests. Seller warrants the Biodiesel is free of any claims of
infringement of any patent, copyright or misappropriation of any confidential
information or trade secret of other parties. THIS WARRANTY AND THE WARRANTY IN
SECTION 12 ARE THE SOLE WARRANTIES MADE BY SELLER AND ARE IN LIEU OF ALL OTHER
EXPRESS OR IMPLIED WARRANTIES.

12. Warranty of Quality: Seller represents and warrants that all Biodiesel
supplied to the Buyer’s point of title transfer complies with the most current
version of ***for use in *** or in the case of *** when it was *** to *** to
***. Seller further represents and warrants that the Biodiesel sold and
delivered hereunder complies both with *** and the most current quality
assurance standard observed by the *** or its successor, or in the case of ***,
complied when it was *** immediately prior to blending to ***. Seller represents
and warrants that the biodiesel is merchantable and fit for blending into
petroleum diesel for on-road consumption.

Seller will, at Buyer’s option and at Seller’s cost (including, but not limited
to, laboratory costs, shipping, and handling), submit sufficient samples of
Biodiesel to an independent third party laboratory of Buyer’s choosing for
quality assurance testing that the Biodiesel meets all specifications described
in the Warranty of Quality.

Seller will, at Buyer’s option and at Seller’s cost (including expense of return
and re-delivery), remedy the defect in, replace, or refund the purchase price
of, any Biodiesel that fails to meet this warranty.

Seller additionally represents and warrants that any Biodiesel sold to Buyer
during the months of *** will have a *** of ***; and during the months of *** a
*** of ***. If Buyer, after handling the Biodiesel in conformance with industry
practices, experiences any problems with Biodiesel blending resulting from cold
weather situations, both parties agree to work together to resolve the issue.
With written agreement, Buyer and Seller may agree to waive this *** if weather
conditions and/or other factors allow.

***, or diligently pursuing compliance, during the term of this contract.

13. Biodiesel Certification: Seller shall provide Buyer a Biodiesel Certificate
of Analysis (“CoA”) for each shipment setting forth at least the following data:
Biodiesel source; lab ID; date of lab receipt, date of analysis; test results
for the requirement that the Biodiesel meets the most recent *** for *** for use
in ***.

Seller shall provide Buyer at the delivery at the Designated Location,
documentation for each load uniquely referencing the CoA applicable to that load
and stating: *** containing a *** by *** and meeting all applicable *** or ***,
made from *** containing a *** by *** and meeting all ***.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

In accordance with EPA’s RFS regulations at ***, Seller shall *** to at least
***, but no more than *** to *** for each *** by *** at the *** of the *** is
***. All such *** shall be for the *** in which *** to ***, shall be *** with a
***, and shall be *** via a *** that is *** with the ***.

Seller represents and warrants that:

 

  a) The *** were *** and entered into the *** between January 1, 2013 and
December 31, 2013 under the requirements of the *** and Seller has the right to
*** such *** pursuant to the ***; and

 

  b) Seller has *** and *** to the *** and such *** are *** of any ***or
***against Seller, and

 

  c) The ***have not been previously used for *** by an *** or ***and

 

  d) Seller has *** with all *** of the *** and *** with regard to the *** and
the *** of the ***.

In the event that Seller breaches any of the warranties contained herein (***)
Seller shall replace (at Seller’s own cost and expense), the *** with a *** of
*** within 30 days of discovery of the ***

Buyer represents and warrants that it will comply with all ***of the ***,
including those related to the conversion of ***, and *** with regard to the ***
and the ***

14. Force Majeure: Neither party shall be liable to the other for any delay or
failure in performance to the extent that it is caused by circumstances beyond
its reasonable control, or by fire; explosion; flood; earthquake; storm; act of
God; sabotage or vandalism; strike or other labor disturbance (neither Seller
nor Buyer shall be required to settle a labor dispute or take an action that
might involve it in a labor dispute); interruption of utility services; or
compliance with any law, regulation or order (regardless of validity) of any
governmental or military authority (“Force Majeure Event”); provided however,
that notwithstanding the forgoing, a failure to make payments accrued prior to a
Force Majeure Event when due shall not be excused. *** of *** or *** is not a
Force Majeure Event. In the event of a Seller Force Majeure Event, nothing
contained in this Agreement shall be construed to require Seller to produce or
acquire Biodiesel from facilities other than Seller’s Facility.

15. Indemnity: Seller shall indemnify, defend and hold harmless Buyer and its
employees and agents (“Buyer Indemnitees”) against any loss, claim, liability
(actual or alleged), fine, or expense (including consequential, incidental, lost
profits, or punitive damages, and further to include court costs, attorney fees,
and litigation expenses) (“Damages”), of any kind (including those based in
tort, warranty, or strict liability), to the extent asserted by a third party
against the Buyer Indemnitees and arising out of, or in connection with any
failure of Seller to comply with this Agreement, or any act or failure to act by
Seller in the handling, storage, transportation, or sale of Biodiesel purchased
under the Agreement. In responding to such third-party claims, if Seller has
acknowledged in writing its obligation to indemnify Buyer Indemnitees from any
such Damages, Seller may select an attorney and may enter into any settlement
without affecting this obligation.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Likewise, Buyer shall indemnify, defend and hold harmless Seller and its
employees and agents (“Seller Indemnitees”) against any Damages, of any kind
(including those based in tort, warranty, or strict liability), to the extent
asserted by a third party against the Seller Indemnitees and arising out of, or
in connection with any failure of Buyer to comply with this Agreement, or any
act or failure to act by Buyer in the handling, storage, transportation, or sale
of Biodiesel purchased under the Agreement. In responding to any third-party
claims, if Buyer has acknowledged in writing its obligation to indemnify Seller
Indemnitees from any such Damages, Buyer may select an attorney and may enter
into any settlement without affecting this obligation.

16. Limitation of Liability: Subject to the obligations of Section 3,
Section 14, and Section 15, neither party shall be liable to the other for
consequential, incidental, lost profits, or punitive damages arising out of any
breach of this Agreement or for any other reason.

17. Default and Termination: Either party may terminate the Agreement in the
event of a material default by the other party that is not cured within thirty
(30) days after notice of default is given. Upon giving of such notice to the
defaulting party, the non-defaulting party may defer shipments or receipt of
deliveries until default is cured by the defaulting party. The right to
terminate is in addition to any other remedy that may be available. A waiver of
a default in one instance does not extend to any subsequent default. Termination
of this Agreement shall not relieve Buyer from payment for all Product delivered
prior to such termination. In the event of termination of this Agreement, Buyer
shall have no further obligation to take Product pursuant to this Agreement and
Seller shall have no further obligation to sell or deliver Product pursuant to
this Agreement. Notwithstanding any other provision in this Section 17 or this
Agreement, if a specific damage remedy for a default is provided under this
Agreement (including without limitation, Section 3) and such damages are timely
paid by the defaulting party, then such payment shall constitute cure of the
default for the purposes of this Section 17 and the non-defaulting party shall
not have the right to terminate this Agreement for such default.

19. ***: Both parties shall make all necessary reasonable efforts to ensure that
the ***is fully available to the ***of the fuel. However, Seller makes no ***
regarding whether ***will ultimately *** the ***.

20. Governing Law: The purchase of Biodiesel by Buyer, and the Agreement, shall
be governed by Tennessee law, excluding its conflict of laws provisions and
excluding the United Nations Convention on Contracts for the International Sales
of Goods.

21. Survivorship: Seller’s obligations in Sections 1, 8, 11, 13, 15, 16, and 19
above shall survive termination of the Agreement. Buyer’s obligations in
Sections 1, 8, 15, 16 and 19 above shall survive termination of the Agreement.

22. Enforceability: The invalidity or unenforceability of any part of the
Agreement shall not affect the validity or enforceability of its remaining
provisions.

23. Anti-Waiver: The right of either party to require strict performance by the
other of any and/or all the obligations imposed upon the other by the Agreement
shall not in any way be affected by any previous waiver, forbearance or course
of dealing.

24. Merger: The Agreement contains the entire agreement of the parties with
respect to its subject matter.



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

25. Assignment: The Agreement, and any rights or duties under it may not be
assigned or delegated by operation of law or otherwise by Seller or Buyer
without the prior written consent of the other, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Seller shall be permitted to assign its rights and/or obligations under the
Agreement without the prior consent of Buyer (a) to another entity, or to
Seller’s affiliate or successor (collectively herein “Assignee”), if such
Assignee expressly assumes all obligations not otherwise remaining with Seller
hereunder, and Seller nonetheless remains responsible hereunder, and (b) to any
lender as collateral security for any indebtedness of Seller to such lender,
provided, however, that any further assignment by Seller’s lender requires the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed. Any attempted assignment or delegation in
violation of this Section 25 shall be void.

26. Notice Requirement: Any claim or notice required by the Agreement to be
given shall be in writing and shall be sent by either (a) certified mail return
receipt requested; (b) by a national overnight courier service to the address
specified on page one of the Biodiesel Purchase Agreement to which these terms
are attached; or (c) by facsimile to the number specified on page one of the
Biodiesel Purchase Agreement to which these terms are attached followed within
five business days by a copy delivered by certified mail return receipt
requested or by national overnight courier service.

27. Modification: Both parties agree that no proposals, amendments,
modifications, purchase orders, other writings or actions will modify the terms
of this Agreement unless they are in writing and are signed by authorized
representatives of both parties.

28. Buyer’s Quality Initiative: Seller shall use commercially reasonable efforts
to ensure that Seller’s employees, contractors, carriers, and agents reasonably
cooperate with Buyer’s reasonable product quality initiatives, including
completion of Buyer’s survey questionnaires and granting Buyer permission to
conduct reasonable periodic on-site auditing upon reasonable prior notice of the
manufacturing, storage, sampling, testing, inspection, loading, and
transportation processes; provided that prior to the event of such on-site
auditing Buyer agrees to be bound by such confidentiality provisions as are
requested by Seller.

29. ***: Effective as of the date of this Agreement, and through the end of its
Term, in the event that *** to an *** in a *** at a *** to *** than the *** to
the *** as provided herein, then *** shall *** the ***to the *** to *** any ***.
The *** of the ***shall be *** as of the date that the ***was effective for the
***, and shall be effective for the ***to be *** within the ***for which the ***
is *** for the ***.

An ***as that term is used here, is defined as a ***in the *** within the states
of ***.

A *** as that term is used here, is defined as a *** within the *** of a
***between the *** and a single ***taken as a whole; involving not less than
***for *** within a ***; for the same ***as those specified ***, or portions
thereof; for delivery within the states of v; and with *** and ***to those ***.

The *** shall be *** on the basis of *** by *** to an ***in a ***, on the ***at
which the ***was ***.

Should Buyer desire an inspection or audit to determine compliance with
provisions of



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

this Section 29, Buyer shall nonetheless not be entitled to review any
information which relates to the confidential information of a third party. With
respect to such information the Buyer shall have the right, subject to the terms
of this Section 29, to engage an independent auditor to perform such inspection
that is otherwise permitted hereunder (such independent auditor agreeing to sign
an appropriate agreement to hold such information confidential). Alternatively,
at Buyer’s option, the Buyer may seek the verification and certification of
compliance contemplated above from Seller’s independent auditors.

The expense of any such inspection or audit shall be borne by the Buyer, unless
the need for a material correction in the premium to be charged to the Buyer
results, in which case the reasonable expense of such inspection or audit shall
be borne by the Seller whose books and records are being audited.

30. Miscellaneous: If Buyer designates a third party location for delivery in
accordance with the terms of this Agreement, Seller shall use reasonable
commercial efforts to ensure that its transport carriers, contractors, and
agents execute and comply with third party’s access, loading/unloading, receipt
and/or delivery procedures. Seller shall use reasonable commercial efforts to
ensure that all Seller’s employees, contractors, and agents comply with all
reasonable rules and guidelines established by Buyer from time to time,
including applicable safety rules and its Drug, Alcohol, And Firearm Policy
which prohibits possession, use, consumption, distribution or sale of drugs,
drug paraphernalia, alcohol, firearms, ammunition or other weapons upon Buyer’s
premises.

31. ***: *** shall retain title to any and all ***associated with the *** sold
pursuant to this Agreement.

END OF DOCUMENT-NO SIGNATURE REQUIRED.